Citation Nr: 0121446	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
skin disorder of the left foot (dermatitis with 
oncychomycosis of left great toenail).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from October 1964 to 
September 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  As a result of the Board's decision of 
October 2000, only the issue listed on the title page remains 
in appellate status before the Board.


FINDINGS OF FACT

1.  The appellant's skin disorder of the left foot is 
manifested by chronically recurrent dermatitis causing 
itching and scaling, which impairs his ability to stand or 
walk and wear socks and shoes; however, more severe symptoms 
such as constant itching, ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations are not 
shown.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to his skin disorder so as to require referral for 
extraschedular consideration by designated authority.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 10 percent, 
but no higher, for the appellant's skin disorder of the left 
foot have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 7806 (2000).

2.  Application of the extraschedular provisions for the 
appellant's skin disorder is not warranted.  38 C.F.R. 
§ 3.321(b) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000).  Regarding the "duty to notify," the 
Board finds that the RO's development/notice letters, rating 
decisions and statement/supplemental statements of the case 
furnished to the appellant and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, the record 
reflects that development efforts have been completed to the 
extent possible to obtain relevant VA medical records and/or 
provide the appellant the opportunity to do either submit or 
authorize VA to obtain private medical records.  It is not 
shown by the record on appeal that there exists any 
additional evidence that would be necessary to substantiate 
his claim.  Further, the RO has adjudicated the claim on the 
merits under the benefit-of-the-doubt standard of review.  
Accordingly, the Board concludes that the appellant will not 
be prejudiced by a disposition of his appeal at this time.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity; separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).

Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2 (2000).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  See Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The appellant's skin disorder of the left foot is evaluated 
under Diagnostic Code 7806, which provides a zero-percent 
rating for symptoms of slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area.  Higher 
ratings under Code 7806 require findings showing symptoms of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area (10 percent); constant exudation or 
itching, extensive lesions, or marked disfigurement (30 
percent); or, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if 
especially repugnant (50 percent).  See 38 C.F.R. § 4.118 
(2000).
After having reviewed the relevant evidence, the Board 
concludes that the evidence supports entitlement to a 10 
percent rating for the appellant's skin disorder of the left 
foot.  The VA skin examination conducted in December 1998 
noted that the appellant had recurrently chronic dermatitis 
affecting his lower legs, as manifested by a persistent rash 
that was inactive during the summer months but caused him 
severe itching and crusting during the winter months.  At the 
time of the examination, there were areas of hyperpigmentation 
over the anterior lateral areas of both lower legs, with some 
scaling and a thickened left great toenail that was separated 
from the nail bed.  No active lesions were seen, however.  For 
treatment, it was noted that he used skin lotion and took 
Hydroxyzine tablets for itching.  VA outpatient reports dated 
from December 1998 through October 2000 reflect treatment 
primarily for unrelated medical conditions, including gouty 
arthritis of the feet and ankles, but these reports also show 
treatment on at least three occasions (December 3, 1998, 
September 18, 1999 (emergency room visit), and December 11, 
1999) for complaints specifically related to his dermatitis 
disorder (itching and dryness/cracking symptoms in his feet), 
and additional reports noted that he was treated for calluses 
and foot pain.  These reports also reflect that he was 
provided antibiotic ointments to control fungal infections and 
to help relieve his itching symptoms.  In his contentions, the 
appellant has stated that his dermatitis is aggravated by 
wearing socks and shoes and causes him impairment in his 
ability to stand and walk without pain and discomfort.

As noted above, a 10 percent rating under Code 7806 is for 
application when the evidence demonstrates the presence of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  While the appellant does not have 
dermatitis affecting an "extensive" area, as he is service-
connected only for the left foot, the findings reports on the 
December 1998 VA examination, read together with the accounts 
of treatment noted in the recent outpatient reports and the 
appellant's aforementioned contentions regarding the problems 
he has wearing socks and shoes when the dermatitis is active, 
appear to reflect a greater degree of impairment than the 
currently assigned zero-percent rating.  In this regard, the 
medical evidence cited above supports the appellant's 
contentions that he suffers from recurrently chronic 
dermatitis causing itching and scaling in his left foot due to 
the service-connected skin disorder.  The area affected is 
considered exposed in this context because the appellant is 
unable to wear socks and shoes without further discomfort.

Therefore, in considering the evidence, the Board finds that 
the appellant's disability picture more closely approximates 
the higher rating of 10 percent under Code 7806, which 
pursuant to the regulations, requires assignment of that 
rating.  38 C.F.R. § 4.7 (2000).

However, since the evidence discussed above does not reflect a 
more severe disorder, involving residuals such as "constant" 
itching, extensive lesions, marked disfigurement, or other 
active dermatologic manifestations, in particular, 
"ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations," a preponderance of the 
evidence is against a rating higher than 10 percent.  Clearly, 
none of these rating criteria were clinically demonstrated on 
the December 1998 VA examination or by the more recently dated 
VA outpatient records.  There is also no evidence of 
impairment of earning capacity related thereto; the appellant 
is totally disabled due to his service-connected psychiatric 
disorder (PTSD).  See 38 C.F.R. § 4.1 (2000).

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath, 1 Vet. App. 
589 (1991).  However, the Board concludes that its award of 
the 10 percent original rating for the appellant's skin 
disorder of the left foot adequately reflects the level of 
impairment pursuant to the schedular criteria.  In this 
respect, the appellant's contentions on appeal have been 
accorded careful consideration, but the Board concludes that 
the medical findings discussed above are more probative of 
the level of disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, to the extent that a 
preponderance of the evidence has been found to be against an 
increased rating for this disability above the 10 percent 
rating awarded by this decision, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49, 55 (1990).
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluation assigned in this 
case for the left foot skin disorder is not inadequate.  
Specifically, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for this disability.  Hence, it does not appear 
that he has an exceptional disability as manifested by 
frequent hospitalizations.  In addition, it is not shown that 
he has ever required surgery or other significant medical 
interventions.  There also is no evidence of record which 
shows that he is not working or cannot work due to the skin 
disorder affecting his left foot; it is neither claimed nor 
shown by the evidence that he is currently seeking employment 
or that he cannot find work due to his skin disorder.  Thus, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this disability.

Hence, in the absence of any evidence which reflects that the 
skin disorder is exceptional or unusual such that the regular 
schedular criteria are inadequate for rating purposes, the 
RO's failure to consider or to document its consideration of 
this section was not prejudicial to the appellant.  Bernard, 
4 Vet. App. 384 (1993).



ORDER

An increased rating to 10 percent, but no higher, for the 
appellant's skin disorder of the left foot is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

